Title: From George Washington to Jean-Baptiste, chevalier de Ternant, 28 May 1783
From: Washington, George
To: Ternant, Jean-Baptiste, chevalier de


                  
                     Sir
                     Head Quarters. 28th May 1783
                  
                  I have been favored with your Letter of the 20th with the several papers enclosed—I have attentively perused the whole; but the Resolution of the 26th of March, by which Genl Armand obtained his promotion, not having been forwarded to me, I am unable to judge of the Terms of its Expression, or the propriety of your reasoning thereon; nor can I say how for your Observations on the Intention or Extent of his promotion will apply.
                  The Secretary at War being fully acquainted with your subject in particular, as well as the general Rules & Practice of Promotions, I am obliged to leave the Matter with him; confiding in his Judgment, & trusting, that, from a knowlege of your Merits & Services, with which I am persuaded he is very well impressed, he will be disposed to interest himself in your Favor with Congress, in every Way that will be consistent with the Rules of Propriety, & the general Welfare of the Army.
                  Willing to contribute what is in my power, to the fulfillment of your Wishes, I have made out a Certificate of your Services—the best my recollection would enable me to furnish: The Gentlemen to whom you have referred me not being present with the Army, I have not had the Assistance of their Information—I hope however it may prove to your Acceptance & be conducive to your Benifit. You will be pleased to make such Use of it as you shall find proper. With much Esteem I am &c.
                  
                Enclosure
                                    
                     
                        
                           c.28 May 1783
                        
                     
                     Mr John Ternant was appointed one of the sub. Inspectors to the Army under my immediate Command in March 1778 and in the Month of July following was appointed Deputy Quarter Mr General.
                     In September 1778 Congress were pleased to promote Mr Ternant to the Rank of Lt Colonel and to appoint him Inspector to the Troops in the States of So. Carolina and Georgia—where he served under Major Generales Howe & Lincoln untill he is as made Prisoner in Charles Town when that place surrendered to the British.
                     Lt Colo. Ternant Being Exchanged in the Winter of 1781 was appointed Lieut. Colo. of the Legion commanded by the then Colo. Armand Marquis de la Rouerie—he at the same time was appointed Inspector to the Southern Army Commanded by Maj. Genl Greene—under whom he has served Since that time.
                     During the time that Lt Colo. Ternant Served under my immediate Command he Evinced a Zeal—intelligence & bravery which entitled him to the Character of an excellent Officer—And from the Testimony of the Generals under whom he has since served it appears that he has supported that Character throughout the whole of his Services.
                     
                  
                  
               